Execution Version Exhibit Advance Display Technologies, Inc. WARRANT FOR THE PURCHASE OF SHARES OF THE SERIES D CONVERTIBLE PREFERRED STOCK No. 1 Shares 810,564June 15, 2009 FOR VALUE RECEIVED, Advance Display Technologies, Inc. (the “Company”), a Colorado corporation, hereby certifies that DeGeorge Holdings Three LLC, a Delaware limited liability company, or its successors, any subsequent transferees or assignees are entitled to purchase from the Company, at any time or from time to time prior to 5:00 P.M., New York City time then current, on June 15, 2013, 810,564 fully paid and non-assessable shares of the Series D Convertible Preferred Stock of the Company at the purchase price of$0.084 (eight and four-tenths cents).Any conversion of such stock is subject to the terms set forth in the first two sentences of Section 2.(Hereinafter, (i) said stock, together with any other equity securities which may be issued by the Company with respect thereto or in substitution therefor, is referred to as the “Series D Stock,” (ii) the shares of the Series D Stock purchasable hereunder are referred to as the “Warrant Shares,” (iii) the aggregate purchase price payable hereunder for the Warrant Shares is referred to as the “Aggregate Warrant Price,” (iv) the price payable hereunder for each of the shares of the Warrant Shares is referred to as the “Per Share Warrant Price” and (v) this warrant and all warrants hereafter issued in exchange or substitution for this warrant are referred to as “Warrants.”)The Aggregate Warrant Price is not subject to adjustment.The Per Share Warrant Price is subject to adjustment as hereinafter provided; in the event of any such adjustment, the number of Warrant Shares shall be adjusted by dividing the Aggregate Warrant Price by the Per Share Warrant Price in effect immediately after such adjustment. 1.Exercise of Warrant. (a)This Warrant may be exercised, in whole at any time or in part from time to time prior to 5:00 P.M., New York City time then current, on June 15, 2013 (the “Expiration Date”), by the holder of this Warrant (the “Holder”) by the surrender of this Warrant (with the subscription form at the end hereof duly executed) at the address set forth in Subsection 10(a) hereof, together with proper payment of the Aggregate Warrant Price, or the proportionate part thereof if this Warrant is exercised in part.Payment for the Warrant Shares shall be made by any method reasonably acceptable to the Company.If this Warrant is exercised in part, this Warrant must be exercised for a number of whole shares of the Series D Stock, and the Holder is entitled to receive a new Warrant covering the number of Warrant Shares in respect of which this Warrant has not been exercised and setting forth the proportionate part of the Aggregate Warrant Price applicable to such Warrant Shares.Upon such exercise and surrender of this Warrant, the Company will (i) issue a certificate or certificates in the name of the Holder for the largest number of whole shares of the Series D Stock to which the Holder shall be entitled and, if this Warrant is exercised in whole, in lieu of any fractional share of the Series D Stock to which the Holder shall be entitled, pay cash equal to the fair market value of such fractional share (reasonably determined by the Board of Directors of the Company acting in good faith and reasonably acceptable to the Holder) and (ii) deliver the other securities and properties receivable upon the exercise of this Warrant, or the proportionate part thereof if this Warrant is exercised in part, pursuant to the provisions of this Warrant. (b)In lieu of exercising this Warrant in the manner set forth in paragraph 1(a) above, this Warrant may be exercised in whole at any time or in part from time to time on or prior to the Expiration Date by surrender of the Warrant without payment of any other consideration, commission or remuneration, together with the cashless exercise subscription form at the end hereof, duly executed.The number of shares to be issued in exchange for the Warrant shall be the product of (x) the excess of the fair market value (reasonably determined by the Board of Directors of the Company acting in good faith and reasonably acceptable to the Holder) of the Series D Stock on the date of surrender of the Warrant and the exercise subscription form over the Per Share Warrant Price and (y) the number of shares subject to issuance upon exercise of the Warrant, divided by such value of the Series D Stock on such date.Upon such exercise and surrender of this Warrant, the Company will (i) issue a certificate or certificates in the name of the Holder for the largest number of whole shares of the Series D Stock to which the Holder shall be entitled and, in lieu of any fractional share of the Series D Stock to which the Holder shall be entitled, pay cash equal to the fair market value of such fractional share (reasonably determined by the Board of Directors of the Company acting in good faith and reasonably acceptable to the Holder), and (ii) deliver the other securities and properties receivable upon the exercise of this Warrant, pursuant to the provisions of this Warrant. 2.Reservation of Warrant Shares.Even though the Warrant Shares are by their terms convertible into the Company's common stock, Holder acknowledges that the Warrant Shares are not presently so convertible because there is not a sufficient number of authorized but unissued shares of the Company's common stock .Holder further understands that Company has agreed to submit to Company’s shareholders a resolution to increase the number of authorized shares of the Company's common stock and to reserve a portion of the newly authorized shares for the conversion of the Warrant Shares into the Company's common stock. Company agrees to use its best efforts to cause such shares of its common stock to be authorized by the shareholders and available for issuance upon conversion of the Warrant Shares.Holder agrees that the Warrant Shares shall not be convertible into the Company's common stock until such time that there are sufficient shares of the Company's common stock available for issuance.The Company agrees that, thereafter but prior to the expiration of this Warrant, the Company will at all times have authorized and in reserve, and will keep available, solely for issuance or delivery upon the exercise of this Warrant, such number of shares of the Series D Stock (and shares of any class or series into which the Series D Stock is convertible) and such amount of other securities and properties as from time to time shall be deliverable to the Holder upon the exercise of this Warrant, free and clear of all restrictions on sale or transfer (except such as may be imposed under applicable federal and state securities laws) and free and clear of all preemptive rights and all other rights to purchase securities of the Company. 2 3.Protection Against Dilution. (a)If, at any time or from time to time after the date of this Warrant, the Company shall distribute to the holders of its outstanding Series D Stock (or shares of any class or series into which the Series D Stock is convertible), (i) securities, other than shares of Series D Stock, or (ii) property, other than cash not out of earned surplus, without payment therefor, with respect to Series D Stock (or shares of any class or series into which the Series D Stock is convertible), then, and in each such case, the Holder, upon the exercise of this Warrant, shall be entitled to receive the securities and property which the Holder would hold on the date of such exercise if, on the date of this Warrant, the Holder had been the holder of record of the number of shares of the Series D Stock (or shares of any class or series into which the Series D Stock is convertible) subscribed for upon such exercise and, during the period from the date of this Warrant to and including the date of such exercise, had retained such shares and the securities and properties receivable by the Holder during such period.
